DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 1/19/2021.
           Claims 1-13 are currently pending.
           Claims 1-13 have been amended.
           Claims 1 and 10 are independent claims.

Reasons for Allowance
2.        Claims 1-13 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…measuring at least one voltage difference is measured, on a yoke of the electromagnet or on  an armature, between two measuring points on the yoke or armature, or between one measuring point on the yoke or armature and a reference potential, via which potential differences in the yoke or armature caused by a deflection of the armature from a null position can be detected, and determining the armature position relative to a reference position on the electromagnet is determined from the measured voltage difference.” in combination with all other elements as claimed in claim 1. 

Regarding claim 10, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…at least one electrical pick-up attached to the yoke or the armature for measuring a voltage difference between two measuring points, or between one measuring point and a reference potential, via which pick-up electrical contact is made at the measuring points with the yoke or armature; a measuring device connected to the at least one electrical pick-up for measuring the voltage difference; and  an evaluation device, configured to determine and output an armature position relative to a reference position on the electromagnet based on the measured voltage difference” in combination with all other elements as claimed in claim 10.

        As to claim(s) 2-9, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 11-13, the claims are allowed as they further limit allowed claim 10.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Pantke (U.S Pub. 20100019581) discloses a method of controlling magnetic flux through an electromagnet, the magnetic force of the electromagnet or the relative position Miekka (U.S Pub. 20030025408) discloses a method of increasing the power output of existing permanent magnet motors along with apparatus is disclosed. Increased power output is achieved by more completely utilizing the magnetic field of motor permanent magnets during running. The apparatus is external to the motor and therefore eliminates the need for modifications to the motor itself. The method involves providing a source of power to a permanent magnet motor which is capable of demagnetizing the motor permanent magnets at stall, and reducing the power at start up to a level sufficient to prevent demagnetization. Full power to the motor is provided when the motor speed reaches a level sufficient to prevent demagnetization of the permanent magnets (see specification for more details).
             Fukaya (U.S Pat. 7298395) discloses an angular position sensor is provided which is designed to an angular position of a rotary shaft. The angular position sensor has a magnet affixed to the rotary shaft. The magnet has an N-pole and an S-pole and is so geometrically shaped as to produce magnetic flux which is substantially uniform in amount within a range .

Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/1/2021